IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Donald Paul, by and through          :
Julia Ribaudo Senior Center,         :
                    Petitioner       :
                                     :
            v.                       :    No. 303 C.D. 2020
                                     :
Department of Human Services,        :
                 Respondent          :


PER CURIAM                        ORDER


             NOW, February 23, 2021, having considered Petitioner’s application

for reconsideration/reargument and Respondent’s answer in response thereto, the

application is denied.